Title: From John Adams to James McHenry, 24 June 1799
From: Adams, John
To: McHenry, James



Sir
Quincy June 24th 1799

I have received your letter of the 18th and have read Count read Rumford’s letter to Mr. King. For five or six years past I have been attentive to the character of this gentleman, and have read some of his essays. From these, I have formed an esteem for his genius, talents, enterprise & benevolence, which will secure him from me, in case of his return to his native Country, a reception as kind and civil, as it may be in my power to give him. But you know the difficulties those gentlemen have, who left the Country as he did, either to give or receive entire satisfaction. I should not scruple however to give him any of the appointments you mention, & leave it with you to make such proposals to him, through Mr. King, within the limits you have drawn in your letter, as you should think fit. I return Mr King’s letter, & inclose one from Mr. William Williams, a very respectable personage, recommending Rufus Tyler to be an officer in the army.
